 


109 HRES 727 IH: Congratulating Prime Minister-designate Portia Simpson Miller for becoming the first female Prime Minister-designate of Jamaica.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 727 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Ms. Waters (for herself, Mr. Engel, Mr. Payne, Ms. Lee, Mr. Brown of Ohio, Mr. Meeks of New York, Mr. Crowley, Mrs. Christensen, Mr. Grijalva, Mr. Owens, Ms. Corrine Brown of Florida, Ms. Watson, Mr. Meek of Florida, Mr. Wexler, Mr. Serrano, Mr. Jefferson, Mr. Sherman, Ms. Velázquez, Mr. Honda, Mr. Becerra, Mr. Baca, Mr. Bishop of Georgia, Mr. Reyes, Ms. Solis, Ms. Jackson-Lee of Texas, Ms. Woolsey, Mrs. Napolitano, Mr. Ackerman, Mr. Schiff, Mr. Costa, Mr. Mollohan, Mr. Cleaver, Ms. Roybal-Allard, Mr. Kucinich, Ms. Eshoo, Mr. Farr, Mr. Nadler, and Ms. Carson) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Congratulating Prime Minister-designate Portia Simpson Miller for becoming the first female Prime Minister-designate of Jamaica. 
 
Whereas on February 25, 2006, Portia Lucretia Simpson Miller was elected by a plurality of votes to the post of President of the People’s National Party in Jamaica, the first woman to be elected to that post in the party’s sixty-eight year history; 
Whereas Mrs. Simpson Miller will make history by being sworn in as the first female Prime Minister of Jamaica; 
Whereas Mrs. Simpson Miller states that her achievements prove that in Jamaica, any little boy or girl, from any walk of life, can become Prime Minister of the country; 
Whereas, in 1970, Mrs. Simpson Miller was appointed Parliamentary Secretary in the Ministry of Local Government and in the Office of the Prime Minister; 
Whereas, in 1989, Mrs. Simpson Miller was appointed as the Minister of Labour, Welfare, and Sport by former Prime Minister Michael Manley; 
Whereas Mrs. Simpson Miller has served in various posts in Prime Minister Percival J. P.J. Patterson’s cabinet since 1992, and prior to being appointed President of the People’s National Party served as Minister for Local Government, Community Development and Sport; 
Whereas Mrs. Simpson Miller considers herself an advocate for the poor, the dispossessed, and the oppressed; 
Whereas Mrs. Simpson Miller participated in the first Eleanor Roosevelt Caucus of Women Political Leaders and the Women in Leadership Conference at Harvard University’s John F. Kennedy School of Government; 
Whereas Jamaica is an English-speaking Caribbean nation with a population of approximately 2.7 million, has a stable parliamentarian democracy, and is a middle-income developing country; 
Whereas United States relations with Jamaica are close and characterized by significant bilateral economic efforts on issues such as the reduction of drug trafficking, hurricane reconstruction, and combating the AIDS epidemic; 
Whereas approximately 10,000 Americans, many with dual citizenship, live in Jamaica and over 700,000 American tourists visited Jamaica in 2005, accounting for over 70 percent of Jamaica’s tourist arrivals; 
Whereas the election of the Honorable Portia Simpson Miller represents a proud moment, not only for women of Jamaica, but for women across the world; and 
Whereas it has been said about Mrs. Simpson Miller that while the nation sleeps, she works: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Prime Minister-designate Portia Simpson Miller for becoming the first female Prime Minister-designate of Jamaica; 
(2)honors and recognizes the achievements of the Honorable Portia Simpson Miller; and 
(3)directs the Clerk of the House of Representatives to make available an enrolled copy of this resolution to Prime Minister-designate Portia Simpson Miller. 
 
